Title: Joseph C. Cabell to Thomas Jefferson, 12 January 1813
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          Dear Sir, Richmond. 12 Jan: 1813. 
          I have received your favor of 5th inst relative to the subject of the petition of the Rivanna Company. You may rest assured that I shall pay the most pointed attention to this business, and do every thing in my power to guard your rights from invasion. I immediately held a preliminary conversation with my friend Johnson, after which I waited on Mr Barber Barbour , & obtained the use of your letter to him, as well as some explanations, which I have already communicated to the former. On the part of both Mr Johnson & Mr Barber Barbour, I have discovered every possible disposition to unite with me, in doing every thing that may be agreeable to you. This evening I shall wait on the Delegation from Albemarle, to converse with them on this subject. From what Mr Barber Barbour tells me, I am happy to learn that no collision is likely to arise between yourself & the company.
          I am, dear sir, with great regard & respect, your friend, & obt servtJos: C: Cabell.
        